DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 01 September 2022.  No claims have been cancelled or added via the amendment.  Therefore, claims 26-45 remain pending.  Of these, claims 26, 37 and 42 are independent.


Specification/Claim Informality Objections
In claim 26, line 12, a comma should be added after the first “cell” (to separate the subsequent “wherein” clause and improve readability).
In claim 28, line 4, the hyphen should deleted.
In claim 28, line 5, a comma should be added after “sub-array” (to separate the subsequent “wherein” clause and improve readability).
In claim 28, at the end, “the four address registers” should be--the at least four address registers-- (for consistency and clarity; see its antecedent in line 4).
In claim 28, at the end, “the additional registers” should be--the at least additional register-- (for consistency and clarity; see its antecedent in parent claim 26).
In claim 30, the hyphen should be deleted.
In claim 36, line 4, a comma should be added after “device” (to separate the subsequent “wherein” clause and improve readability).
In claim 42, at the end of line 9, a comma should be added after “cell” (to separate the subsequent “wherein” clause and improve readability).
In claim 42, line 10, “there are latches” should be --latches-- (without “there are”, to improve readability).
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 26, near the end of the claim, it is unclear in the claim whether “the PIN” is associated with “a first JTAG cell” or “a second JTAG cell” as recited earlier in the claim, and it is unclear in the claim whether “an output multiplexer” is part of “a first JTAG cell”, or not part of  “a first JTAG cell” but part of “a boundary scan cell” or separate therefrom.
Claims 27-36 depend from claim 37, thus are rejected for the same reason(s) above for claim 37.

In claim 37, “the apparatus” in line 16 lacks a clear antecedent in the claim and is deemed indefinite.
In claim 37, line 16, a comma appears to separate “latches” from “a boundary scan cell”; as such, it is unclear in the claim whether “latches” are intended to be part of “a boundary scan cell” or separate therefrom.
In claim 37, near the end of the claim, it is unclear in the claim whether “the PIN” is associated with “a first JTAG cell” or “a second JTAG cell” as recited earlier in the claim, and it is unclear in the claim whether “an output multiplexer” is part of “a first JTAG cell”, or not part of  “a first JTAG cell” but part of “a boundary scan cell” or separate therefrom.
Claims 38-41 depend from claim 37, thus are rejected for the same reason(s) above for claim 37.

In claim 42, “the apparatus” in line 10 lacks a clear antecedent in the claim and is deemed indefinite.
In claim 42, it is unclear in the claim whether “internal latches” in line 12 is referring to or different from “internal latches” in line 11.
In claim 42, near the end of the claim, “the PIN” lacks a clear antecedent in the claim, and it is unclear in the claim whether either or both of “the PIN” and “an output multiplexer” is/are part of “a JTAG cell”, or not part of  “a JTAG cell” but part of “a boundary scan cell” or separate therefrom.
In claim 42, it is unclear in the claim whether “a boundary scan cell” in line 10 is part of or separate from “a scan-chain” in line 9.
In claim 42, “and there are latches” in line 10 appear to separate “latches” from “a boundary scan cell”; as such, it is unclear in the claim whether “latches” are intended to be part of “a boundary scan cell” or separate therefrom.
Claims 43-45 depend from claim 42, thus are rejected for the same reason(s) above for claim 42.

Further, in claim 45, at the end of the claim, “the communication channel for each of multiple cores of the host device” lacks a clear antecedent in the claims, and it is unclear in the claims whether it is referring to or different from “a corresponding channel of the host device” recited earlier in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 42 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 11,443,821 B2 (“PATENT”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claim(s) of the present application is/are either anticipated by, or would have been obvious over, the above identified claim(s) of PATENT, including the following claim(s):
42. A method, comprising: 
handling input data, address signals, and Joint Test Action Group (JTAG) signals through a control and JTAG interface of a memory component (with reference to “a non-volatile memory device” and “a data buffer comprising a plurality of JTAG cells coupled to outputs of the sense amplifiers” in claim 1 of PATENT and “each sub array is independently addressable inside the memory device” in claim 2 of PATENT and “at least four sub arrays to communicate with corresponding cores of the SoC” in claim 8 of PATENT) to deliver input signals to decoding circuitry of the memory component (with reference to claim 1 of PATENT “associated decoding and sensing circuitry”) and a memory controller to perform modify operations (with reference to controlling operations associated with “a plurality of sub arrays forming a matrix of memory cells with associated decoding and sensing circuitry; sense amplifiers coupled to a corresponding sub array” in claim 1 of PATENT, “each sub array is independently addressable inside the memory device” in claim 2 of PATENT,  and/or “testing the interconnection between pads of the memory portion and corresponding pads of the SoC” in claim 4 of PATENT); and 
switching a JTAG cell from a parallel mode for retrieving data from a plurality of sub-arrays (with reference to “a parallel input (PIN) terminal … a parallel output terminal (POUT)” in claim 1 of PATENT and “each sub array is independently addressable inside the memory device” and “at least four sub arrays to communicate with corresponding cores of the SoC” in claim 8 of PATENT) to a serial mode for checking interconnections between the memory component and a host device (with reference to “a serial input (SIN) terminal … and a serial output terminal (SOUT)” in claim 1 of PATENT and “testing the interconnection between pads of the memory portion and corresponding pads of the SoC” in claim 3 of PATENT), wherein sense amplifiers corresponding to respective sub-arrays of the plurality of sub-arrays are connected together via a scan-chain that includes the JTAG cell (with reference to “a scan-chain connecting together the JTAG cells of the data buffer” in claim 1 of PATENT and “the JTAG cells are serially connected in the scan-chain” in claim 4 of PATENT), wherein a boundary scan cell of the apparatus comprises the JTAG cell and there are latches in addition to internal latches of the JTAG cell (claim 5 of PATENT “the JTAG cells include a boundary scan cell comprising: an input multiplexer an output multiplexer; and a pair of latches between the input multiplexer and the output multiplexer”), wherein the additional latches are located between the PIN and an output multiplexer to duplicate internal latches in order to shift a first group of data to be read (with reference to “the JTAG cells include a boundary scan cell comprising: an input multiplexer an output multiplexer; and a pair of latches between the input multiplexer and the output multiplexer” in claim 5 of PATENT and “the pair of latches are connected in a pipeline between a parallel input and a parallel output” in claim 6 of PATENT).


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-45 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,448,525 A (“STURGES”) in view of US 2004/0044937 A1 (“DUBEY”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 26, STURGES discloses an apparatus comprising: 
a memory component having an independent structure and including an array of memory cells (e.g., including the memory arrays associated with the portions 61-63 in Fig. 6, with reference to column 10, lines 4-7 and 10-14 “one of the portions may be associated with a first SRAM memory array … and with a first nonvolatile memory array” and “Another portion may be associated with a second SRAM memory array … and with a second nonvolatile memory array” and column 8, lines 50-51 “memory cells which are a part of the core logic”) with associated decoding and sensing circuitry (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6, with reference to column 8, lines 50-51 “to write to and to read from memory cells”) and a memory controller (e.g., including 30 in Figs. 3 and 6), wherein the sensing circuitry comprises a first sense amplifier (e.g., for reading a selected memory cell associated with 62 in Fig. 6) and a second sense amplifier (e.g., for reading a selected memory cell associated with 63 in Fig. 6); 
a host device including multiple cores (e.g., with reference to Core Logic associated with each of 61-63 in Fig. 6) and coupled to the memory component through at least a communication channel for each corresponding core (e.g., to communicate with a selected memory cell associated with each of 61-63 in Fig. 6); 
a control and Joint Test Action Group (JTAG) interface in the array of memory cells (e.g., with reference to Fig. 3, as applied to Fig. 6); 
at least an additional register in the control and JTAG interface (e.g., including the register 29, 33, 34 and/or 35 in Fig. 3, as applied to Fig. 6) for handling data, address, and control signals provided by the host device to be delivered to the associated decoding circuitry (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6, with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”) and to the memory controller (including 30 in Figs. 3 and 6) to perform modify operations (e.g., with reference to column 2, lines 48-49 “programming or writing to individual portions”); and 
a plurality of JTAG cells including a first JTAG cell, a second JTAG cell, and a third JTAG cell (e.g., the right-middle 26 in Fig. 2, as applied to 26 within 62 in Fig. 6; the bottom output of the right-top 26 in Fig. 2, as applied to 26 within 63 in Fig. 6, in the continuously joined series boundary scan register chain between the TDI and TDO pins; with reference to the top input of the right-bottom 26 in Fig. 2, as applied to 26 within 61 in Fig. 6, in the continuously joined series boundary scan register chain between the TDI and TDO pins), wherein the first JTAG cell (with reference to the right-middle 26 in Fig. 2, as applied to 26 within 62 in Fig. 6) includes: 
a parallel input (PIN) (e.g., with reference to the left input of the right-middle 26 in Fig. 2) from an output of the first sense amplifier (e.g., for reading a selected memory cell associated with 62 in Fig. 6); 
a parallel output (POUT) (e.g., with reference to the right output of the right-middle 26 in Fig. 2) to corresponding data circuity of the host device (e.g., including the output buffer and 27 corresponding to the right-middle 26 in Fig. 2, as applied to 26 within 62 in Fig. 6); 
a serial input (SIN) (e.g., with reference to the top input of the right-middle 26 in Fig. 2) connected to a serial output (SOUT) of the second JTAG cell (e.g., with reference to the bottom output of the right-top 26 in Fig. 2, as applied to 26 within 63 in Fig. 6, in the continuously joined series boundary scan register chain between the TDI and TDO pins); and 
a serial output (SOUT) (e.g., with reference to the bottom output of the right-middle 26 in Fig. 2) connected to a serial input (SIN) of the third JTAG cell (with reference to the top input of the right-bottom 26 in Fig. 2, as applied to 26 within 61 in Fig. 6, in the continuously joined series boundary scan register chain between the TDI and TDO pins); 
wherein the second JTAG cell (with reference to the right-top 26 in Fig. 2, as applied to 26 within 63 in Fig. 6) includes a parallel input (PIN) from an output of the second sense amplifier (e.g., for reading a selected memory cell associated with 63 in Fig. 6); and 
wherein a boundary scan cell of the apparatus comprises the first JTAG cell (with reference to the right-middle 26 in Fig. 2, as applied to 26 within 62 in Fig. 6).  
STURGES is silent regarding the configuration details of each of the plurality of JTAG cells, thus does not disclose that the boundary scan cell further comprises a pair of latches in addition to internal latches of the first JTAG cell, wherein the pair of latches are located between the PIN and an output multiplexer to duplicate the internal latches in order to shift a first group of data to be read.
DUBEY teaches such boundary scan cell configuration, known in the art and useful and adaptable for the boundary scan cell of STURGES, comprising a pair of latches (e.g., 442 and 443 in Fig. 4; also, 542 and 543 in Fig. 5) in addition to internal latches of a JTAG cell (e.g., including 452 and 453 in Fig. 4, associated with the JTAG SCAN OUT signal; also, 552 and 553 in Fig. 5; given a broadest reasonable interpretation in the absence of further distinguishing details in the claim), wherein the pair of latches (442 and 443 in Fig. 4; also, 542 and 543 in Fig. 5) are located between a PIN (e.g., P_OUT in Figs. 4 and 5, which is an input to the scan cell) and an output multiplexer (e.g., 444 in Fig. 4, to output a signal from the scan cell; also, 544 in Fig. 5) to duplicate the internal latches in order to shift a first group of data to be read (e.g., duplicating 452 and 453 in Fig. 4, to shift data from P_OUT; also, in Fig. 5).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to adapt the boundary scan cell configuration of DUBEY for the boundary scan cell of STURGES, since such boundary scan cell configuration was known in the art and useful for the boundary scan cell of STURGES, to efficiently implement the JTAG standard and increase the operational speed of a boundary scan test process (e.g., paragraphs [0007] and [0008] of DUBEY).

Regarding claim 27, STURGES, as modified above, discloses the apparatus of claim 26, wherein the array of memory cells includes a plurality of sub-arrays (e.g., including the memory arrays associated with 61-63 in Fig. 6 of STURGES) and the additional register in the control and JTAG interface supports data and address registers of each sub-array of memory cells (e.g., for accessing a selected memory cell associated with each of 61-63 in Fig. 6 of STURGES, with reference to column 8, lines 49-51 of STURGES “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”). 

Regarding claim 28, STURGES, as modified above, discloses the apparatus of claim 26, wherein the memory component includes a plurality of sub-arrays (e.g., including the memory arrays associated with 61-63 in Fig. 6 of STURGES) with a read interface including the sensing circuitry and a data buffer (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6 of STURGES, with reference to column 8, lines 50-51 of STURGES “to write to and to read from memory cells”) and wherein an internal register of the control and JTAG interface is structure to include at least four address registers fill with corresponding different addresses and triggering at least four different data from the read interface of each sub-array wherein the four address registers are separate from the additional register (e.g., for accessing independently at least four memory arrays in at least four portions implied in Fig. 6 of STURGES, including the portions 61-63, with reference to the dashed line from TDI of 61). 

Regarding claim 29, STURGES, as modified above, discloses the apparatus of claim 28, wherein the data buffer includes the first JTAG cell, the second JTAG cell, and the third JTAG cell (e.g., with reference to column 8, lines 49-51 of STURGES “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”). 

Regarding claim 30, STURGES, as modified above, discloses the apparatus of claim 29, wherein the first sense amplifier is connected to the first JTAG cell to integrate a JTAG structure and the first sense amplifier in a single circuit portion (e.g., with reference to the right-middle 26 in Fig. 2 of STURGES, as applied to 26 within 62 in Fig. 6 of STURGES). 

Regarding claim 31, STURGES, as modified above, discloses the apparatus of claim 29, wherein the plurality of JTAG cells are further used as building blocks of a boundary-scan shift register in a boundary scan architecture (e.g., with reference to the continuously joined series boundary scan register chain between the TDI and TDO pins in Fig. 6 of STURGES). 

Regarding claim 32, STURGES, as modified above, discloses the apparatus of claim 29, wherein the plurality of JTAG cells each comprise an input multiplexer (e.g., 441 in Fig. 4, in the above combination; also, 541 in Fig. 5 of DUBEY) and the output multiplexer (444 in Fig. 4, in the above combination; also, 544 in Fig. 5 of DUBEY) and the pair of latches (442 and 443 in Fig. 4 of DUBEY, in the above combination; also, 542 and 543 in Fig. 5 of DUBEY) between the input multiplexer (441/ 541) and the output multiplexer (444/ 544).

Regarding claim 33, STURGES, as modified above, discloses the apparatus of claim 28, wherein the memory component includes at least four sub-arrays (e.g., implied in Fig. 6 of STURGES, including the portions 61-63, with reference to the dashed line from TDI of 61) and each sub-array is independently addressable inside the memory component (e.g., with reference to column 2, lines 43-49 of STURGES “separate portions of an integrated circuit to be individually tested and otherwise manipulated and configured utilizing boundary scan or similar shift register circuitry” and “programming or writing to individual portions … without affecting operations in other sections of the integrated circuit” and column 9, lines 41-46 of STURGES “Because individual portions … may be manipulated and configured individually, some portions … may be performing normal operations while other portions are being independently manipulated uses the boundary scan circuitry”).

Regarding claim 34, STURGES, as modified above, discloses the apparatus of claim 29, wherein a scan-chain is formed by serially interconnecting the plurality of JTAG cells of the data buffer (e.g., with reference to the continuously joined series boundary scan register chain between the TDI and TDO pins in Fig. 6 of STURGES).

Regarding claim 35, STURGES, as modified above, discloses the apparatus of claim 32, wherein the pair of latches are connected in a pipeline between the parallel input and the parallel output of the each of the plurality of JTAG cells (e.g., the two-latch pipeline paths in Figs. 4 and 5 of DUBEY, in the above combination).

Regarding claim 36, STURGES, as modified above, discloses the apparatus of claim 26, wherein each core is coupled to the communication channel for independently receiving and transferring data to the memory component connecting directly a selected read register to an input of the corresponding channel of the host device, wherein the selected read register is separate from the additional register (e.g., providing data read from a selected memory cell associated with each of 61-63 in Fig. 6 of STURGES directly and independently to a corresponding communication channel associated with each of 61-63, with reference to column 8, lines 49-51 “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic” and column 9, lines 41-46 of STURGES “individual portions … may be manipulated and configured individually, some portions … may be performing normal operations while other portions are being independently manipulated uses the boundary scan circuitry”).

Regarding independent claim 37, STURGES, as modified above (with reference to the rejection of claim 26 above), discloses a non-volatile memory device (e.g., including “a first nonvolatile memory array” and “a second nonvolatile memory array” in column 10, lines 7 and 13-14 of STURGES), comprising: 
at least a memory array (e.g., including the memory arrays associated with the portions 61-63 in Fig. 6 of STURGES, with reference to column 10, lines 4-7 and 10-14 of STURGES “one of the portions may be associated with a first SRAM memory array … and with a first nonvolatile memory array” and “Another portion may be associated with a second SRAM memory array … and with a second nonvolatile memory array” and column 8, lines 50-51 of STURGES “memory cells which are a part of the core logic”) with associated decoding and sensing circuitry (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6, with reference to column 8, lines 50-51 of STURGES “to write to and to read from memory cells”), wherein the sensing circuitry comprises a first sense amplifier (e.g., for reading a selected memory cell associated with 62 in Fig. 6 of STURGES), a second sense amplifier (e.g., for reading a selected memory cell associated with 63 in Fig. 6 of STURGES), and a third sense amplifier (e.g., for reading a selected memory cell associated with 61 in Fig. 6 of STURGES); 
a memory controller (e.g., including 30 in Figs. 3 and 6 of STURGES); 
a control and Joint Test Action Group (JTAG) interface in the at least a memory array (e.g., with reference to Fig. 3 of STURGES, as applied to Fig. 6 of STURGES); 
at least an additional register in the control and JTAG interface (e.g., including the register 29, 33, 34 and/or 35 in Fig. 3 of STURGES, as applied to Fig. 6 of STURGES) for handling data, address and control signals (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6 of STURGES, with reference to column 8, lines 49-51 of STURGES “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”) provided from a communication channel connecting the memory device to a host device (e.g., to communicate with the memory arrays associated with 61-63 in Fig. 6 of STURGES); and 
a first JTAG cell (e.g., with reference to the right-middle 26 in Fig. 2 of STURGES, as applied to 26 within 62 in Fig. 6 of STURGES) including a parallel input (PIN) (e.g., with reference to the left input of the right-middle 26 in Fig. 2 of STURGES) from an output of the first sense amplifier (e.g., for reading a selected memory cell associated with 62 in Fig. 6 of STURGES), a parallel output (POUT) (e.g., with reference to the right output of the right-middle 26 in Fig. 2 of STURGES) to corresponding data circuity of the host device (e.g., including the output buffer and 27 corresponding to the right-middle 26 in Fig. 2 of STURGES, as applied to 26 within 62 in Fig. 6 of STURGES), a serial input (SIN) (e.g., with reference to the top input of the right-middle 26 in Fig. 2 of STURGES) connected to a serial output (SOUT) of a second JTAG cell (e.g., with reference to the bottom output of the right-top 26 in Fig. 2 of STURGES, as applied to 26 within 63 in Fig. 6 of STURGES, in the continuously joined series boundary scan register chain between the TDI and TDO pins), and a serial output (SOUT) (e.g., with reference to the bottom output of the right-middle 26 in Fig. 2 of STURGES) connected to a serial input (SIN) of a third JTAG cell (e.g., with reference to the top input of the right-bottom 26 in Fig. 2 of STURGES, as applied to 26 within 61 in Fig. 6 of STURGES, in the continuously joined series boundary scan register chain between the TDI and TDO pins) wherein the second JTAG cell (with reference to the right-top 26 in Fig. 2 of STURGES, as applied to 26 within 63 in Fig. 6 of STURGES) includes a parallel input (PIN) from an output of the second sense amplifier (e.g., for reading a selected memory cell associated with 63 in Fig. 6 of STURGES) wherein a boundary scan cell of the apparatus comprises the first JTAG cell, and latches in addition to internal latches of the first JTAG cells, wherein the additional latches are located between the PIN and an output multiplexer to duplicate the internal latches in order to shift a first group of data to be read (see the rejection of claim 26 above).

Regarding claim 38, STURGES, as modified above, discloses the non-volatile memory device of claim 37, wherein the control and JTAG interface includes a JTAG state machine (e.g., with reference to Fig. 4 of STURGES) structured to reset or access an instruction register (e.g., 33 in Fig. 3 of STURGES) as well as to access data selected by the instruction register, wherein the instruction register is separate from the additional register (e.g., with reference to 41 in Fig. 3 of STURGES).

Regarding claim 39, STURGES, as modified above, discloses the non-volatile memory device of claim 37, wherein the control and JTAG interface is configured to: receive, as inputs, standard JTAG signals including TMS, TCK, and TDI signals (e.g., see such signals in Figs. 3 and 6 of STURGES) as well as data from a memory page (e.g., from a selected row of a selected memory array associated with 61-63 in Fig. 6 of STURGES, via TDO in Figs. 3 and 6 of STURGES); and produce, as output, data, address, and control signals that are transferred to a memory address decoder of the associated decoding circuitry and to the memory controller (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6 of STURGES, with reference to column 8, lines 49-51 of STURGES “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”) to perform modify operations (e.g., with reference to column 2, lines 48-49 of STURGES “programming or writing to individual portions”).

Regarding claim 40, STURGES, as modified above, discloses the non-volatile memory device of claim 37, wherein the non-volatile memory device is structured to be in communication with a plurality of cores of the host device (e.g., with reference to Core Logic associated with each of 61-63 in Fig. 6 of STURGES) through the communication channel (e.g., to communicate with a selected memory cell associated with each of 61-63 in Fig. 6 of STURGES) and wherein a selected read register of the non-volatile memory device is connected directly to an input of a corresponding channel of the host device for independently receiving and transferring data (e.g., providing data read from a selected memory cell associated with each of 61-63 in Fig. 6 of STURGES directly and independently to a corresponding communication channel associated with each of 61-63, with reference to column 8, lines 49-51 of STURGES “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic” and column 9, lines 41-46 of STURGES “individual portions … may be manipulated and configured individually, some portions … may be performing normal operations while other portions are being independently manipulated uses the boundary scan circuitry”).

Regarding claim 41, STURGES, as modified above, discloses the non-volatile memory device of claim 37, wherein the memory array is a Flash memory array (e.g., with reference to column 10, lines 7-8 of STURGES “flash EEPROM memory cells”).
STURGES does not disclose that the Flash memory array is a NAND Flash memory array.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to configure the Flash memory array as a NAND Flash memory array, since such Flash memory array configuration was common and well known in the art as a high density Flash memory array configuration.

Regarding independent claim 42, STURGES, as modified above (with reference to the rejection of claim 26 above), discloses a method, comprising: 
handling input data, address signals (e.g., for accessing a selected memory cell associated with 61-63 in Fig. 6 of STURGES, with reference to column 8, lines 49-51 of STURGES “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”), and Joint Test Action Group (JTAG) signals (e.g., TMS, TCK, TDI and TDO in Figs. 3 and 6 of STURGES) through a control and JTAG interface (e.g., with reference to Fig. 3, as applied to Fig. 6) of a memory component (e.g., including the memory arrays associated with the portions 61-63 in Fig. 6, with reference to column 10, lines 4-7 and 10-14 of STURGES) to deliver input signals to decoding circuitry of the memory component (e.g., including 37 in Fig. 2 of STURGES, as applied to Fig. 6 of STURGES) and a memory controller (e.g., including 30 in Figs. 3 and 6 of STURGES) to perform modify operations (e.g., with reference to column 2, lines 48-49 of STURGES “programming or writing to individual portions”); and 
switching a JTAG cell (e.g., associated with 26 in Fig. 6 of STURGES) from a parallel mode for retrieving data from a plurality of sub-arrays (e.g., from the memory arrays associated with 61-63 in Fig. 6 of STURGES, with reference to column 10, lines 4-7 and 10-14 of STURGES “one of the portions may be associated with a first SRAM memory array … and with a first nonvolatile memory array” and “Another portion may be associated with a second SRAM memory array … and with a second nonvolatile memory array”) to a serial mode (e.g., with reference to column 8, lines 49-51 of STURGES “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic” and TDI/ TDO in Figs. 3 and 6 of STURGES), 
wherein sense amplifiers corresponding to respective sub-arrays of the plurality of sub-arrays (e.g., for reading the memory sub-arrays associated with 61-63 in Fig. 6 of STURGES) are connected together via a scan-chain that includes the JTAG cell (e.g., with reference to the continuously joined series boundary scan register chain between the TDI and TDO pin in Fig. 6 of STURGES), wherein a boundary scan cell of the apparatus comprises the JTAG cell and there are latches in addition to internal latches of the JTAG cell, wherein the additional latches are located between the PIN and an output multiplexer to duplicate internal latches in order to shift a first group of data to be read (see the rejection of claim 26 above).
STURGES does not disclose checking interconnections between the memory component and a host device.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to check interconnections between the memory component an host device using the JTAG cell of STURGES as modified above (e.g., with reference to column 4, line 68 through column 5, line 2 of STURGES “Data may be provided to or received from a boundary-scan cell 26 at the pin 27 through a buffer stage 28” and column 6, lines 67-68 of STURGES “data may be loaded in parallel from the selected parallel input pins [27]”), since use of JTAG cells for such purpose was common and well known in the art, as an efficient, cost effective means for testing high density interconnections, enabling short test times, high test coverage, increased diagnostic capability, and lower capital equipment cost. 

Regarding claim 43, STURGES, as modified above, discloses the method of claim 42, wherein the method includes pre-loading input data for the memory controller (e.g., with reference to column 6, lines 67-68 of STURGES “data may be loaded in parallel from the selected parallel input pins”; also, associated with the standard JTAG implementation including TDI and 29 in Fig. 3 of STURGES, as applied to Fig. 6 of STURGES; also, with reference to Fig. 4 of STURGES).

Regarding claim 44, STURGES, as modified above, discloses the method of claim 42, wherein an array of memory cells within the memory component includes the plurality of sub-arrays (including the memory arrays associated with 61-63 in Fig. 6 of STURGES) and an additional register in the control and  JTAG interface (e.g., including the register 29, 33, 34 and/or 35 in Fig. 3 of STURGES, as applied to Fig. 6 of STURGES) supports data and address registers of each sub-array of memory cells (e.g., for accessing a selected memory cell associated with each of 61-63 in Fig. 6 of STURGES, with reference to column 8, lines 49-51 of STURGES “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”).

Regarding claim 45, STURGES, as modified above, discloses the method of claim 44, wherein the additional register is structured to support generating at least an address for each corresponding sub-array and for triggering different data output from a corresponding read register of each sub-array (e.g., for reading a selected memory cell associated with each of 61-63 in Fig. 6 of STURGES, with reference to column 8, lines 49-51 of STURGES “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic”) and for putting directly in communication the corresponding read register with the input data of a corresponding channel of the host device coupled to the memory component through at least the communication channel (e.g., providing data read from a selected memory cell associated with each of 61-63 in Fig. 6 of STURGES directly to a corresponding communication channel associated with each of 61-63, with reference to column 8, lines 49-51 of STURGES “use the circuitry of a boundary-scan chain in order to write to and to read from memory cells which are a part of the core logic” and column 9, lines 41-46 of STURGES “individual portions … may be manipulated and configured individually, some portions … may be performing normal operations while other portions are being independently manipulated uses the boundary scan circuitry”) for each of multiple cores of the host device (e.g., with reference to Core Logic within each of 61-63 in Fig. 6 of STURGES).


Response to Arguments
Applicant’s arguments in Remarks, filed 01 September 2022, have been considered but are deemed not persuasive.  
The applicant’s arguments on page 11 of Remarks with respect to the previous 102 rejections of independent claims 26 and 37 pertain to the applicant’s amendments and are moot because the arguments do not apply to the new ground(s) of rejection under 35 USC 103 presented above, necessitated by the applicant’s amendments.
Similarly, the applicant’s arguments on page 12 of Remarks with respect to the previous 103 rejection of independent claim 42 pertain to the applicant’s amendment and are moot because the arguments do not apply to the new ground(s) of rejection under 35 USC 103 presented above, necessitated by the applicant’s amendments.
In response to the arguments on page 13 of Remarks with respect to the cited Dubey reference (insofar as they are applicable to the new ground(s) of rejections under 35 USC 103 presented above), first, the amended claim limitations of independent claims 26, 37 and 42 are given their broadest reasonable interpretation in the absence of further distinguishing details in the claims.  As such, the amended claim limitations are deemed to read on the Dubey reference as used in the new ground(s) of rejection under 35 USC 103 presented above (see particularly the rejection of claim 26 for details).
Some of the prior art references that disclose boundary scan cell configurations with parallel pairs of latches for shifting data are listed in the attached Notice of Referenced Cited (PTO-892).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824